In an action to recover damages for personal injuries arising out of a collision between two automobiles, defendant appeals from an order of the Supreme Court, Westchester County, dated August 31, 1960, granting plaintiffs’ motion for summary judgment and directing an assessment of damages. Order reversed, with $10 costs and disbursements, and motion denied. In our opinion the record presents triable issues of fact which should not have been decided on motion. Moreover, in view of the absence of personal knowledge on the part of defendant administrator, he is entitled to defend the action upon a plenary trial of the issues. (De France v. Oestrike, 8 A D 2d 735, and cases there cited.) Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.